DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 26-32 are pending in the application.  
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 26 October 2021 is acknowledged.
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 17 March 2020 and 18 March 2020.  The information therein was considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2008/0013373) (hereinafter, “Park”).
Re: independent claim 1, Park discloses in figs. 1-2 a phase change material switch comprising: a phase change layer (122-128) disposed on a metal liner (112-118); 
Re: claim 2, Park discloses in figs. 1-2 the phase change material switch of claim 1, wherein the phase change layer comprises a phase change material [0042].
Re: claim 3, Park discloses in figs. 1-2 the phase change material switch of claim 2, wherein the phase change material comprises one of selenium and tellurium [0042].
Re: claim 4, Park discloses in figs. 1-2 the phase change material switch of claim 2, wherein the phase change material is Ge2Sb2Te5 (GST) [0042].
Re: claim 7, Park discloses in figs. 1-2 the phase change material switch of claim 1, wherein the metal gate liner (132) and the gate dielectric layer (130) are configured to be orthogonal to the phase change layer (122-128) (fig. 1).
Re: claim 8, Park discloses in figs. 1-2 the phase change material switch of claim 7, in the form of a four-terminal phase change material switch (fig. 4, [0048]).
Re: independent claim 30, Park discloses in figs. 1-2 a 4-terminal switching device comprising: a gate dielectric layer (130) disposed between a phase change layer (122-128) and a metal gate liner (132); wherein the metal gate liner and the gate dielectric layer are configured to be orthogonal to the phase change layer (fig. 1).
Re: claim 31, Park discloses in figs. 1-2 the 4-terminal switching device of claim 30, further comprising the phase change layer (122-128) disposed on a metal liner (112-118).
Re: claim 32, Park discloses in figs. 1-2 the 4-terminal switching device of claim 30, wherein the phase change layer comprises one of selenium and tellurium [0042].
Allowable Subject Matter
Claims 9-18 and 26-29 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach the claimed limitations in combination namely, as recited in claim 5, the phase change material switch of claim 1, further comprising: a hardmask disposed on the metal gate liner; one or more trenches disposed in the hardmask; and a conductive material disposed in the one or more trenches and on the metal gate liner; and as recited in independent claim 9, a phase change material bridge device comprising: an electrode comprising an intra-metal dielectric layer and at least two metal contact vias in the intra-metal dielectric layer; a metal liner disposed on a portion of the intra-metal dielectric layer and the at least two metal contact vias; a phase change layer disposed on the metal liner; a gate dielectric layer disposed on the metal liner and the phase change layer and a remaining portion of the intra-metal dielectric layer and the at least two metal contact vias, wherein the metal liner and the phase change layer comprise a horizontal bridge between the at least two metal contact vias; and a metal gate liner disposed on the gate dielectric layer; and as recited in independent claim 15, a semiconductor structure comprising: a semiconductor substrate; an electrode disposed on the semiconductor substrate, wherein the electrode comprises an intra-metal dielectric layer and at least two metal contact vias in the intra-independent claim 26, an integrated circuit comprising: one or more semiconductor structures, wherein at least one of the one or more semiconductor structures comprises: a semiconductor substrate; an electrode disposed on the semiconductor substrate, wherein the electrode comprises an intra-metal dielectric layer and at least two metal contact vias in the intra-metal dielectric layer; a metal liner disposed on a portion of the intra-metal dielectric layer and the at least two metal contact vias; a phase change layer disposed on the metal liner; wherein the metal liner and the phase change layer comprise a horizontal bridge between the at least two metal contact vias; a gate dielectric layer disposed on the phase change layer; and a metal gate liner disposed on the gate dielectric layer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baks US 8,174,877 teaches a 4-terminal device including an electrical isolator between a phase change material and a heater.
Franca-Neto et al. US 9,472,281 teach a memory cell including a gate electrode, at least one recording layer and a memory cell generally includes a gate electrode, an insulator, at least one recording layer and a channel layer. 

El-Hinnawy et al. US 10,566,528 teach heating element designs for a phase change material RF switch. 
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/2/2021